 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERCIA,   )                      Case No.: 20-CR-1448-CAB
                                 )
12           Plaintiff,          )                      ORDER GRANTING JOINT
                                 )
13       v.                      )                      MOTION TO ALLOW DEFENDANT
14                               )                      TO WITHDRAW HIS GUILTY PLEA
     RODRIGO EMMANUEL RODRIGUEZ, )
15                               )                      Judge: Hon. Cathy Ann Bencivengo
             Defendant.          )
16                               )
17
18         Upon the joint motion, the Court finds that there are “fair and just reason[s]” to
19   allow Defendant to withdraw his guilty plea to the Information and plead guilty to the
20   Superseding Information.
21         IS IT HEREBY ORDERED the joint motion is granted and the defendant is
22   allowed to withdraw his guilty plea to the Information.
23         IT IS SO ORDERED.
24
25   DATED: 6/18/2021                             _________________________
                                                  Hon. Cathy Ann Bencivengo
26                                                United States District Court Judge
27
28
                                                  -1-
                            ORDER GRANTING JOINT MOTION TO ALLOW
28                          DEFENDANT TO WITHDRAW HIS GUILTY PLEA
